Citation Nr: 1625155	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for eye disability (other than lattice retinal degeneration with retinal hole of the eyes).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the Montgomery, Alabama, RO.

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  A hearing transcript is associated with claims file.

The Board remanded this appeal in October 2010, August 2011, and April 2014.  In June 2015, the Board again remanded the claim for additional development.  During remand status, the Appeals Management Center granted service connection for lattice retinal degeneration with retinal hole of the eyes, effective from May 11, 2005.  However, because the Board finds that this is not a full grant of the benefit sought on appeal with regard to the eye disorder claim, the claim for service connection for eye disability (other than lattice retinal degeneration with retinal hole of the eyes) remains before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded this case in June 2015 for a VA medical opinion.  The Board specifically asked that the examiner indicate for each congenital or developmental defect shown whether it was subject to, or aggravated by a superimposed disease or injury during service which resulted in additional disability (and, if so, the additional disability).  However, the VA medical opinion obtained in this matter did not provide the requested information and the medical rationale given for the negative opinion is inadequate.

Specifically, a VA eye examination was conducted in August 2015.  The examiner opined that pinguecula, epiretinal membrane, cataracts, anisocoria, and conjunctival papilloma are less likely as not due to service.  The rationale was that "All other findings are unrelated to his time in service and did not develop until many years after service.  Anisocoria is likely congenital based on testing."

The August 2015 VA medical opinion does not explain in any meaningful way why the conditions found are less likely than not related to service, and does not include any discussion of relevant medical history or findings, or medical literature or knowledge in support of the negative opinion.  Also, with regard to the conclusion that anisocoria is likely congenital, the examiner did not address whether there was additional disability due to superimposed disease or injury.  It is well-established "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  See also Stefl v. Nicholson, 21 Vet.App. 102, 124-25 (medical conclusions must be supported with an analysis that is adequate for the Board to consider and weigh other evidence).

The Board observes that pre-induction examination dated in January 1967 reflects normal evaluation of the eyes and the Veteran denied eye trouble.  Clinical record dated in September 1968 reflects that the Veteran presented for injury to eye brow and lid (laceration); the diagnoses included retinal hole, lattice degeneration without artery involvement of the left eye.  Service separation examination dated in November 1968 reflects normal clinical evaluation and noted that the Veteran "Meets visual requirements for combat arms."  Report of VA eye examination dated in February 1969 reflects a history of injury above the left eye and findings in service for "primary retinal pigmentary changes."  Clinical findings showed a scar of the left brow, and normal intraocular pressure.  Funduscopic examination after dilatation revealed some peripheral primary pigmentary retinal changes; no holes or retinal detachments were seen.  Visual acuity with and without correction was 20/20 for distance and J-1 at near.  The diagnosis was primary retinal pigmentary changes, peripherally, both eyes.  Given the Veteran's history, the Board believes that a fully responsive medical opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from qualified medical professional in the field of ophthalmology that addresses the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any currently shown eye disorder (other than lattice retinal degeneration with retinal hole of the eyes) to include pinguecula, epiretinal membrane, cataracts, anisocoria, and conjunctival papilloma was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any currently shown eye disorder (other than lattice retinal degeneration with retinal hole of the eyes) is
(i) Proximately due to service connected lattice retinal degeneration with retinal hole of the eyes; or
(ii) Aggravated by service connected lattice retinal degeneration with retinal hole of the eyes.  Aggravation is defined as a permanent worsening of a disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c) Whether the anisocoria shown on recent VA examination is a congenital defect, or in the alternative a congenital disease; and if so, whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify any additional disability shown.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

All pertinent evidence in the claims file must be reviewed and the review noted in the report.

A complete rationale for all opinions is required.  The provider should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.   If an opinion cannot be expressed without resort to speculation, the provider should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the medical professional providing the opinion in this matter.

2.  The AOJ should review the VA medical opinion and ensure that all questions are answered and supported by a complete rationale.

3.  Then, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be sent a Supplemental Statement of the Case and given an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




